DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of invention I in the reply filed on 5/5/2021 is acknowledged.  The traversal is on the ground(s) that the examiner mischaracterized the invention.  This is not found persuasive because Species A requires ear protection (or covering) not required by the other species. Species B requires ear vents not required by the other species. Species C requires eye openings not required by the others species. Species D is a headband that is not required by the others species. In addition, these species are not obvious variants of each other based on the current record.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujino (US 5,630,230) in view of Elkins (US 4,138,743).
Fujino teaches a cooling assembly 41, comprising; one or more panels 12/47 affixed together to form the cooling assembly 41, at least a portion of the one or more panels 22 comprising an exterior material layer 21, an interior material layer 22, and an absorbent material layer 23 maintained between the exterior material layer 21 and the interior material layer 22, wherein the cooling assembly 41 is configured to at least partially cover a head area of a user when the cooling assembly 41 is worn. 
Fujino does not teach the one or more panels having right rear and left ear openings.
Elkins teaches cooling helmet with ear openings (see figure 1).
It would have been obvious to one of ordinary skill in the art before the claimed invention was filed to modify the headwear of Fujino with the ear openings of Elkins in order to provide better hearing to the wearer.
As to claim 2, the openings as taught by Elkins teaches one large opening.
As to claim 3, Fujino teaches the openings 73 forming a vent panel.  
As to claim 8, Fujino teaches the exterior material layer and the interior material layer are bonded together via 24 at one or more location on the cooling assembly.
Claims 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujino (US 5,630,230) in view of Elkins (US 4,138,743) as applied to claim 1, in further view of Harris (US 5,016,287).
Fujino teaches all the limitations of claim 4, except a neck panel extending from a posterior portion of the cooling assembly.
Harries teaches cooling headwear including a neck panel (see figures 1 and 4) extending from a posterior portion of the cooling assembly.
It would have been obvious to one of ordinary skill in the art before the claimed invention was filed to modify the headwear of Fujino with the neck panel of Harris in order to provide cooling to the wearer's neck.
Claims 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujino (US 5,630,230) in view of Elkins (US 4,138,743) as applied to claim 1, in further view of Buckley (US 6,319,599).
Fujino teaches all the limitations of claim 5, except the absorbent material layer is comprised of superabsorbent fibers.
Buckely teaches a cooling garment made of superabsorbent fibers (see claim 24).
It would have been obvious to one of ordinary skill in the art before the claimed invention was filed to modify the headwear of Fujino with the superabsorbent fibers in order to enhance the cooling of the wearer.
Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujino (US 5,630,230) in view of Elkins (US 4,138,743) in view of Buckley (US 6,319,599) in further view of Chou (US 2008/0034467).
The combined references teaches all the limitations of claim 6-7, except the superabsorbent fibers is comprised a terpolymer.
Chou teaches superabsorbent fibers being terpolymer (polyacrylic acid, Par. 31).
It would have been obvious to one of ordinary skill in the art before the claimed invention was filed to modify the super absorbent fibers of Buckley with terpolymer of Chou to use a cheap material.
Claims 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujino (US 5,630,230) in view of Elkins (US 4,138,743) as applied to claim 1, in further view of  Lyons (US 2005/0097658).
Fujino teaches all the limitations of claim 8, except the use of ester polyurethane adhesive film. 
Lyons teaches the use of ester polyurethane adhesive film for adhesion (see par.
22). 
It would have been obvious to one of ordinary skill in the art before the claimed invention was filed to modify the headwear of Fujino with the adhesive film of Lyons in order to provide a more continuous attachment.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,111,482. Although the claims at issue are not identical, they are not patentably distinct from each other because they both teach  a cooling assembly, comprising: one or more panels affixed together to form the cooling assembly, at least a portion of the one or more panels comprising an exterior material layer, an interior material layer, and an absorbent material layer maintained between the exterior material layer and the interior material layer, wherein: the cooling assembly is configured to at least partially cover a head area of a user when the cooling assembly is worn, and the one or more panels comprise one or more right ear openings and one or more left ear openings, each of the one or more right ear openings and the left ear openings extending through the exterior material layer, the interior material layer, and the absorbent material layer..
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW W SUTTON whose telephone number is (571)272-6093.  The examiner can normally be reached on Monday-Thursday 8:00-6:00, Friday 7:00-11:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton T Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ANDREW W. SUTTON
Examiner
Art Unit 3765



/Andrew Wayne Sutton/Examiner, Art Unit 3732